Powell, J.
This case is on all fours with the case of Georgia Railroad Co. v. Wall, 80 Ga. 202 (7 S. E. 639), so far as controlling principles are concerned. The chief physical difference between the two cases is that in the case cited the engineer’s vision was obscured by fog, while in the case at bar it was obscured by falling rain and the natural accumulation of mist on the. front window of the cab. The law expects railroad companies to run their passenger-trains on schedule, so far as they may be able to do so; and they are not ordinarily required, when it is foggy or raining, to reduce their trains to such a rate of speed as that the engineer may be in a position to discover live stock on the track in time to prevent injuring them.

Judgment reversed.